DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein the elongate outer tube is radially between the intake rebound valve and the active rebound valve”.  The intake rebound valve (74) and activate rebound valve (54) are situated the same radial distance from the elongate outer tube (26).  It is unclear what the claim requires.  A circumferential or axial distance would make more sense.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 10, 16, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (EP 2746616).
As per claim 10, Fukuda discloses a continuously variable damper (Abstract) comprising:
an elongate outer tube (12) having a first end and a second end and having an inner tube (11a) concentrically contained therein, the inner tube having a first end and a second end, the first end of the inner tube terminating at a rod guide (11c) and the second end terminating at a cylinder end (11a), such that a low pressure chamber (23) is defined between the cylinder end and the second end of the outer tube and between the inner tube and the outer tube;
a rod (14) having a piston (13) on a first rod end and a second rod end extending externally of the elongate outer tube through the rod guide (11c), the piston and inner tube defining a rebound working chamber (21) between the piston and rod guide and the piston and the inner tube defining a compression working chamber (22) between the piston and the cylinder end;

an active compression valve (36) in fluid communication with the compression working chamber through a compression down tube (52), the active compression valve having a variable flow resistance controllable by an ECU ([0071]);
an intake compression valve (33) in fluid communication with the rebound working chamber through the rebound down tube, wherein the fluid flows through the active compression valve and intake compression valve when the second rod end moves toward the rod guide assembly ([0072]); and
an intake rebound valve (35) in fluid communication with the compression working chamber through the compression down tube, wherein fluid flows through the active rebound valve and intake rebound valve when the second rod end moves away from the rod guide assembly ([0072]), the intake rebound valve displaced from the active rebound valve by substantially 180 degrees about the elongate outer tube (The valve assemblies are spaced apart by 180° across an axis, Fig. 1).

    PNG
    media_image1.png
    929
    795
    media_image1.png
    Greyscale

As per claim 16, Fukuda discloses the continuously variable damper of claim 10 wherein the active rebound valve is a electro-hydraulic valve (34; [0071]).
As per claim 21, Fukuda discloses the continuously variable damper of claim 10, wherein the elongate outer tube is radially between the intake rebound valve and the active rebound valve (12, Fig. 1).
6.	Claim(s) 1-3 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruhmann et al (US 2021/0115996).
As per claim 1, Ruhmann et al discloses a continuously variable damper (Abstract) comprising:
an elongate outer tube (33) having a first end and a second end and having an inner tube (7) concentrically contained therein;
a rod (9) having a piston (11) on a first rod end and a second rod end extending externally of the elongate outer tube through a rod guide (Fig. 2), the piston and the inner tube defining a rebound working chamber (13) and a compression working chamber (15), the rebound and working compression chambers containing a fluid (Abstract);
an active rebound valve (3) in fluid communication with the rebound working chamber through a rebound down tube (29), the rebound down tube concentrically contained between the elongate outer tube and the inner tube (29), the active rebound valve having a variable flow resistance ([0024]);
an active compression valve (4) in fluid communication with the compression working chamber through a compression down tube (37), the active compression valve having a variable flow resistance ([0024]);
an intake compression valve (27) in fluid communication with the rebound working chamber through the rebound down tube, wherein the fluid flows through the active compression valve and intake compression valve when the second rod end moves toward the rod guide ([0024]); and

As per claim 2, Ruhmann et al discloses the continuously variable damper of claim 1 wherein the active rebound valve has an active rebound contact area that is an area of an active rebound valve inlet passage (31), and the intake rebound valve has an intake rebound contact area that is an area of a rebound intake outlet passage (41), the intake rebound contact area substantially identical to the active rebound contact area (Fig. 2; [0028]).
As per claim 3, Ruhmann et al discloses the continuously variable damper of claim 1 wherein the intake rebound valve is displaced from the active rebound valve by substantially 180 degrees about the elongate outer tube (Valves 3 and 4 are opposite one another along an axis, Fig. 2).

    PNG
    media_image2.png
    993
    657
    media_image2.png
    Greyscale

As per claim 17, Ruhmann et al discloses the continuously variable damper of claim 1, further comprising an inner rebound tube passage (35) at the inner tube and a .
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 11, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (EP 2746616) in view of Deferme (US 2019/0136932).
	As per claim 11, Fukuda discloses the continuously variable damper as in claim 10 further comprising a reservoir (15), but does not disclose a floating piston and gas chamber.
Deferme discloses further comprising a floating piston (161), the floating piston creating a gas chamber (163; [0030]) between the floating piston and the second end of the outer tube, wherein the low-pressure chamber is defined between the cylinder end and the floating piston and between the inner tube and the outer tube (162).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Fukuda by providing a gas accumulator as taught by Deferme in order to provide additional rebound spring force.

As per claim 14, Fukuda discloses the continuously variable damper of claim 10 wherein the active rebound valve and active compression valve are electric ([0071]), but not wherein each include a solenoid.
Deferme discloses a damper wherein the active rebound valve includes a first solenoid (164; [0031]) and the active compression valve includes a second solenoid (166; [0031]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric valves of Fukuda by using solenoids as taught by Deferme in order to control the valves.
As per claim 15, Fukuda and Deferme disclose the continuously variable damper of claim 14.  Fukuda further discloses wherein the intake compression valve and the intake rebound valves are passive (Springs are illustrated, 33, 35, Fig. 1).
9.	Claims 4, 5, 8-12, 14-16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhmann et al (US 2021/0115996) in view of Deferme (US 2019/0136932).
As per claim 4, Ruhmann et al discloses the continuously variable damper of claim 1, but does not disclose further comprising a floating piston that defines a gas chamber proximate the first end of the elongate outer tube.

	As per claim 5, Ruhmann et al and Deferme disclose the continuously variable damper of claim 4.  Deferme discloses further comprising a cylinder end (160), the compression down tube cylinder end and the floating piston separated to create a low-pressure chamber (162), the low-pressure chamber containing the fluid (162).
As per claim 8, Ruhmann et al discloses the continuously variable damper of claim 1, but does not disclose wherein the active rebound valve includes a first solenoid and the active compression valve includes a second solenoid.
Deferme discloses a damper wherein the active rebound valve includes a first solenoid (164; [0031]) and the active compression valve includes a second solenoid (166; [0031]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valves of Ruhmann et al by using solenoids as taught by Deferme in order to provide improved damping control.
	As per claim 9, Ruhmann et al and Deferme disclose the continuously variable damper of claim 8.  Ruhmann et al further discloses wherein the intake compression valve and the intake rebound valves are passive (27).
As per claim 10, Ruhmann et al discloses a continuously variable damper (Abstract) comprising:

a rod (9) having a piston (11) on a first rod end and a second rod end extending externally of the elongate outer tube through the rod guide (Fig. 2), the piston and inner tube defining a rebound working chamber (13) between the piston and rod guide and the piston and the inner tube defining a compression working chamber (15) between the piston and the cylinder end;
an active rebound valve (3) in fluid communication with the rebound working chamber through a rebound down tube (29), an active compression valve (4) in fluid communication with the compression working chamber through a compression down tube (37);
an intake compression valve (27) in fluid communication with the rebound working chamber through the rebound down tube, wherein the fluid flows through the active compression valve and intake compression valve when the second rod end moves toward the rod guide assembly ([0024]); and
an intake rebound valve (27) in fluid communication with the compression working chamber through the compression down tube, wherein fluid flows through the active rebound valve and intake rebound valve when the second rod end moves away from the rod guide assembly ([0037]), the intake rebound valve displaced from the 
Ruhmann et al does not disclose the active rebound valve having a variable flow resistance controllable by an ECU or the active compression valve having a variable flow resistance controllable by an ECU.  Deferme discloses a damper comprising an active rebound valve (172) having a variable flow resistance controllable by an ECU (120; [0026]); an active compression valve (178) having a variable flow resistance controllable by an ECU (120; [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valves of Ruhmann et al by using solenoid valves variably-controlled with an electronic control unit as taught by Deferme in order to provide improved damping control.
As per claim 11, Ruhmann et al and Deferme disclose the continuously variable damper as in claim 10.  Deferme discloses further comprising a floating piston (161), the floating piston creating a gas chamber (163; [0030]) between the floating piston and the second end of the outer tube, wherein the low-pressure chamber is defined between the cylinder end and the floating piston and between the inner tube and the outer tube (162).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Ruhmann et al by proving an accumulator as taught by Deferme in order to provide a stronger rebound stroke.
As per claim 12, Ruhmann et al and Deferme disclose the continuously variable damper as in claim 11.  Ruhmann et al further discloses wherein the active rebound valve has an active rebound contact area that is an area of an active rebound valve inlet 
As per claim 14, Ruhmann et al and Deferme disclose the continuously variable damper of claim 10.  Deferme further discloses wherein the active rebound valve includes a first solenoid (164; [0031]) and the active compression valve includes a second solenoid (166; [0031]).
As per claim 15, Ruhmann et al and Deferme disclose the continuously variable damper of claim 14.  Ruhmann et al further discloses wherein the intake compression valve and the intake rebound valves are passive (27).
As per claim 16, Ruhmann et al and Deferme disclose the continuously variable damper of claim 10.  Ruhmann et al further discloses wherein the active rebound valve is a electro-hydraulic valve (34; [0071]).
As per claim 18, Ruhmann et al and Deferme disclose the continuously variable damper of claim 10.  Ruhmann et al further discloses wherein the rebound down tube surrounds the inner tube within the elongate outer tube (29).
As per claim 19, Ruhmann et al and Deferme disclose the continuously variable damper of claim 10.  Ruhmann et al further discloses wherein the rebound down tube is elongated parallel to the elongate outer tube (29).
As per claim 20, Ruhmann et al and Deferme disclose the continuously variable damper of claim 10.  Ruhmann et al further discloses wherein the elongate outer tube encloses a pressure chamber (21), and the rebound down tube is fully disposed within the pressure chamber (29).
.
10.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhmann et al (US 2021/0115996) in view of Deferme (US 2019/0136932) and further in view of Fukuda (EP 2746616).
As per claim 6, Ruhmann et al and Deferme disclose the continuously variable damper of claim 5.  Although Ruhmann et al discloses a cylinder end (43; [0029]), they do not disclose where the cylinder end includes at least two passages.
Fukuda discloses a shock absorber where the cylinder end includes at least two passages (16a).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Ruhmann et al by providing two passages in the bottom valve as taught by Fukuda in order to ensure adequate fluid flow.
	As per claim 7, Ruhmann et al, Deferme and Fukuda disclose the continuously variable damper of claim 6.  Fukuda further discloses where the low-pressure chamber extends to a space between the inner and outer cylinders via the passages in the down tube cylinder end (16a, 13a, 43).
11.	Claims 1-3, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0047937) in view of Fukuda (EP 2746616).
As per claim 1, Kim discloses a continuously variable damper (Abstract) comprising:

a rod (12) having a piston (16) on a first rod end and a second rod end extending externally of the elongate outer tube through a rod guide (21, Fig. 3), the piston and the inner tube defining a rebound working chamber (17) and a compression working chamber (18), the rebound and working compression chambers containing a fluid (Abstract);
an active rebound valve (30) in fluid communication with the rebound working chamber through a rebound down tube (23), the rebound down tube concentrically contained between the elongate outer tube and the inner tube (23), the active rebound valve having a variable flow resistance ([0013]);
an active compression valve (40) in fluid communication with the compression working chamber through a compression down tube (24), the active compression valve having a variable flow resistance ([0013]);
a valve (30) in fluid communication with the rebound working chamber through the rebound down tube, wherein the fluid flows through the active compression valve and intake compression valve when the second rod end moves toward the rod guide ([0025]); and
a valve (40) in fluid communication with the compression working chamber through the compression down tube, wherein fluid flows through the active rebound valve and intake rebound valve when the second rod end moves away from the rod guide ([0024]).  Although Kim appears to disclose passive compression and intake 
Fukuda discloses a shock absorber comprising an intake compression valve (33) and an intake rebound valve (35).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solenoid valve assemblies of Kim by providing them with passive check valves as taught by Fukuda in order to better control fluid flow.
As per claim 2, Kim and Fukuda disclose the continuously variable damper of claim 1.  Kim further discloses wherein the active rebound valve has an active rebound contact area that is an area of an active rebound valve inlet passage (30), and the intake rebound valve has an intake rebound contact area that is an area of a rebound intake outlet passage (40), the intake rebound contact area substantially identical to the active rebound contact area (Fig. 4).
As per claim 3, Kim and Fukuda disclose the continuously variable damper of claim 1.  Kim further discloses wherein the intake rebound valve is displaced from the active rebound valve by substantially 180 degrees about the elongate outer tube (Valves 30 and 40 are opposite one another along an axis, Fig. 4).

    PNG
    media_image3.png
    802
    483
    media_image3.png
    Greyscale


As per claim 9, Kim and Fukuda disclose the continuously variable damper of claim 8.  Fukuda further discloses wherein the intake compression valve and the intake rebound valves are passive (33, 35, Fig. 1).
12.	Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0047937) in view of Fukuda (EP 2746616) and further in view of Deferme (US 2019/0136932).
As per claim 4, Kim and Fukuda disclose the continuously variable damper of claim 1.  Fukuda discloses a reservoir (15) proximate the first end of the elongate outer tube, but does not disclose a floating piston that defines a gas chamber.
Deferme discloses a shock absorber further comprising a floating piston (161) that defines a gas chamber (163; [0030]) proximate the first end of the elongate outer tube.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Kim by providing a gas accumulator as taught by Deferme in order to provide additional rebound spring force.
As per claim 5, Kim, Fukuda and Deferme disclose the continuously variable damper of claim 4.  Kim discloses a cylinder end (15).  Fukuda discloses further comprising a cylinder end (11b), the compression down tube cylinder end and the floating piston separated to create a low-pressure chamber (23), the low-pressure chamber containing the fluid (23; [0050]).

As per claim 7, Kim, Fukuda and Deferme disclose the continuously variable damper of claim 6.  Fukuda further discloses where the low-pressure chamber extends to a space between the inner and outer cylinders via the passages in the down tube cylinder end (16a, 13a, 43).
13.	Claims 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0047937) in view of Deferme (US 2019/0136932).
As per claim 10, Kim discloses a continuously variable damper (Abstract) comprising:
an elongate outer tube (11) having a first end and a second end and having an inner tube (13) concentrically contained therein, the inner tube having a first end and a second end, the first end of the inner tube terminating at a rod guide (21, Fig. 3) and the second end terminating at a cylinder end (22), such that a low pressure chamber (PL) is defined between the cylinder end and the second end of the outer tube and between the inner tube and the outer tube;
a rod (12) having a piston (16) on a first rod end and a second rod end extending externally of the elongate outer tube through the rod guide (21, Fig. 3), the piston and inner tube defining a rebound working chamber (17) between the piston and rod guide and the piston and the inner tube defining a compression working chamber (18) between the piston and the cylinder end;

an active compression valve (40) in fluid communication with the compression working chamber through a compression down tube (24), the active compression valve having a variable flow resistance ([0013]);
wherein the fluid flows through the active compression valve and intake compression valve when the second rod end moves toward the rod guide assembly ([0025]); and
wherein fluid flows through the active rebound valve and intake rebound valve when the second rod end moves away from the rod guide assembly ([0024]), the intake rebound valve displaced from the active rebound valve by substantially 180 degrees about the elongate outer tube (30, 40, Fig. 4).  Although Kim appears to show an intake compression valve (Plate valves in 30) in fluid communication with the rebound working chamber through the rebound down tube, an intake rebound valve (Plate valves in 40) in fluid communication with the compression working chamber through the compression down tube, he does not clearly say that plate valves are provided.  Kim also does not disclose an ECU.
Deferme discloses a damper comprising an active rebound valve (172) in fluid communication with the rebound working chamber through a rebound down tube (48), the active rebound valve having a variable flow resistance controllable by an ECU (120; [0026]); an active compression valve (178) in fluid communication with the compression working chamber through a compression down tube (48), the active compression valve 
	As per claim 11, Kim and Deferme disclose the continuously variable damper as in claim 10.  Deferme discloses further comprising a floating piston (161), the floating piston creating a gas chamber (163; [0030]) between the floating piston and the second end of the outer tube, wherein the low-pressure chamber is defined between the cylinder end and the floating piston and between the inner tube and the outer tube (162).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Kim by providing a gas accumulator as taught by Deferme in order to provide additional rebound spring force.
As per claim 12, Kim and Deferme disclose the continuously variable damper as in claim 11.  Kim further discloses wherein the active rebound valve has an active rebound contact area that is an area of an active rebound valve inlet passage (30), and 
As per claim 14, Kim and Deferme disclose the continuously variable damper of claim 10.  Kim further discloses wherein the active rebound valve includes a first solenoid (30; [0013]) and the active compression valve includes a second solenoid (40; [0013]).
As per claim 15, Kim and Deferme disclose the continuously variable damper of claim 14.  Deferme further discloses wherein the intake compression valve and the intake rebound valves are passive (180, 182).
As per claim 16, Kim and Deferme disclose the continuously variable damper of claim 10.  Kim further discloses wherein the active rebound valve is a electro-hydraulic valve (34; [0071]).
As per claim 17, Kim and Deferme disclose the continuously variable damper of claim 1.  Kim discloses further comprising an inner rebound tube passage (13c) at the inner tube and a rebound inlet passage (Fig. 4) at the active rebound valve, the inner rebound tube passage axially spaced from the rebound inlet passage (Fig. 4), and the rebound down tube defining a flow path (Fig. 4) from the rebound working chamber through the inner rebound tube passage and into the rebound inlet passage.
As per claim 18, Kim and Deferme disclose the continuously variable damper of claim 10.  Kim further discloses wherein the rebound down tube surrounds the inner tube within the elongate outer tube (23).

As per claim 20, Kim and Deferme disclose the continuously variable damper of claim 10.  Kim further discloses wherein the elongate outer tube encloses a pressure chamber (25), and the rebound down tube is fully disposed within the pressure chamber (23).
As per claim 21, Kim and Deferme disclose the continuously variable damper of claim 10.  Kim further discloses wherein the elongate outer tube is radially between the intake rebound valve and the active rebound valve (11).
Response to Arguments
14.	Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 10 under Fukuda, the applicant argues that:
“Independent claim 10 is presently amended to recite "the intake rebound valve displaced from the active rebound valve by substantially 180 degrees about the elongate outer tube." Fukuda merely discloses a check valve 33 and a flow control valve 34 are within a common housing at a side of an outer cylinder 12. Accordingly, Fukuda does not teach, or even suggest, "the intake rebound valve displaced from the active rebound valve by substantially 180 degrees about the elongate outer tube."” (Page 11).

The valves (34, 36) of Fukuda are displaced by 180° about an axis perpendicular to the longitudinal axis of the shock absorber.  The claims do not specify the orientation of the valves relative to other shock absorber structures.  The Examiner suggests further defining the circumferential displacement of the valves.  The Examiner notes that the claimed valves are functionally independent from one another.  Even if the applicant claimed the relative orientations of the intake rebound valve (74) and the active rebound .
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657